                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )      Cause No. 1:12-cr-0158-JMS-DML
                                               )
ANTHONY WRIGHT,                                )                             - 01
                                               )
                        Defendant.             )




                             REPORT AND RECOMMENDATION


        On October 10, 2018, the Court held a hearing on the Petition for Warrant or Summons

for Offender Under Supervision filed on July 24, 2018. Defendant Wright appeared in person

with his appointed counsel Dominic Martin. The government appeared by Cynthia Ridgeway,

Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Felecia White.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

        1.       The Court advised Defendant Wright of his rights and ensured he had a copy of

the Petition. Defendant Wright orally waived his right to a preliminary hearing.

        2.       After being placed under oath, Defendant Wright admitted violation nos. 1, 2, and

3 as set forth in the Petition. [Docket No. 259.]

        3.       The allegations to which Defendant Wright admitted, as fully set forth in the

Petition, are:
       Violation
       Number          Nature of Noncompliance


            1          “The defendant shall report to the probation officer in a manner and
                       frequency direct by the court or probation officer.”

                       The offender failed to report to the probation office as directed on July 16,
                       18 and 20, 2018. His whereabouts have become unknown.

            2          “The defendant shall not commit another federal, state or local crime.”

                       On May 23, 2018, the offender was [arrested] for Driving While
                       Suspended in Glencoe, Illinois.

            3          “You shall not knowingly leave the judicial district without the
                       permission of the court or probation officer.”

                       The offender was out of the district on May 23, 2018, without permission,
                       when he was arrested for a new misdemeanor offense.

       4.       The Court finds that:

                (a)    The highest grade of violation is a Grade C violation.

                (b)    Defendant’s criminal history category is IV.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 6 to 12 months’ imprisonment.

       5.       The parties jointly recommended a sentence of eight (8) months of incarceration

with no supervised release to follow. The defendant requested placement at FCI Milan,

Michigan.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions set forth in the

Petition, and recommends that Defendant’s supervised release be revoked, and that he be

sentenced to the custody of the Attorney General or his designee for a period of eight (8) months

with no supervised release to follow. The Defendant is to be taken into custody immediately



                                                  2
pending the District Judge’s action on this Report and Recommendation. The Magistrate Judge

further recommends that the Court’s order include a recommendation of placement at FCI Milan,

Michigan.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties have fourteen days after being served a copy of this Report

and Recommendation to serve and file written objections with the District Judge.



       Dated: 15 OCT 2018




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal




                                                3
